DETAILED ACTION
Summary
This is the first action on the merits for application 16/479,180 filed September 11, 2019.
This application is a 371 national stage filing for PCT/JP2017/001902filed January 20, 2017.
A preliminary amendment was filed cancelling claim 2 and amending claims 4 and 5.
Claims 1 and 3-6 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al (JP 2013-187021A, wherein an English machine translation is provided herein), in view of YOSHIDA et al ‘456 (JP 2014120456A, as supplied by the applicant in the IDS of July 18, 2019, wherein an English machine translation is provided herein).
Regarding claim 1, YOSHIDA et al teaches manufacture of a battery (40) comprising a sheet-like separator (160) between a sheet-like positive electrode (141) and a sheet-like negative electrode (151) in the 4th and 6th embodiments.  Paragraph 36 teaches the negative electrode to be larger in size than that of the positive electrode.  An adhesive layer (480/680) is shown to bond the negative electrode (151) and the separator (160) only at the periphery in figures 9 and 12.  An adhesive layer (170) is shown to be of use in bonding the positive electrode (141) and separator (160) where the adhesive on the negative electrode side (480/680) will not overlap therewith.  The claim as currently written does not require lamination but the final limitation defines the location of the adhesive relative to a lamination direction.  In the interest of compact prosecution, YOSHIDA et al makes clear the use of lamination to complete the adhesion and bonding of the components together in paragraphs 18 and 56 following the application of the adhesive on the electrodes for assembly with the separator.



YOSHIDA et al ‘456 teaches a battery module comprising adhesive to attach the electrode layers and the separator, just as in YOSHIDA et al, as disclosed in the abstract.  YOSHIDA et al ‘456 also teaches the use of different shape adhesive applications for bonding in figures 3A-3C.  Moreover, figure 3A teaches the use of stripes (as in the taping of YOSHIDA et al) and figures 3B/C teach the use of a plurality of dots or points as the method of applying adhesive for bonding.  Page 20, lines 2-18 and 33-38 detail the use of either shaping (or any shape including full coating) as being effective at providing the desired bonding.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the dot or point shaping of YOSHIDA et al ‘456 for the tape shape and coating of adhesive shown in YOSHIDA et al so as to provide the same desired bonding with less adhesive material being needed.  Moreover, changes in shape are deemed to be obvious to one of ordinary skill in the art, as detailed in MPEP 2144.04 (IV) (B).

Regarding claim 3, figure 3 of YOSHIDA et al shows the use of a repeating stack of positive electrode/adhesive/separator/adhesive/negative electrode/adhesive.  For this reason, the attachment of the positive electrode to an additional separator is disclosed by YOSHIDA et al.  YOSHIDA et al teaches the use of applying adhesive only to the periphery of the electrode material and YOSHIDA et al ‘456 teaches the use of adhesive in dot or point shaping.  It would have been obvious to utilize this combination of adhesion characteristics so as to enable the predictable result of attachment while maximizing functionality and minimizing adhesion cost.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, in view of YOSHIDA et al ‘456, as applied to claim 1 above, and further in view of HONG et al (WO02/095858A1).
While paragraph 48 of YOSHIDA et al teaches the use of a dispenser in paragraphs 53 and 54, YOSHIDA et al is silent to the use of a plurality of nozzles and their orthogonal arrangement relative to the conveyance direction.

Regarding claim 4, HONG et al teaches a battery manufacturing plan wherein the separator and electrode layers are bonded via laminated adhesive, just as in modified YOSHIDA et al, as discussed in the abstract.  HONG et al further teaches the use of applying adhesive via a nozzle on page 14, line 16-page 15, line 14, to the electrode plates orthogonal to the traveling path, as shown in figures 3 and 4.  While HONG et al is silent to the use of multiple nozzles, the dot pattern of modified YOSHIDA et al would require multiple dot applications of different locations, rendering the use of multiple nozzles preferable and beneficial to speed of assembly.  The first dispenser will place the adhesive of the top side and the second dispenser will place adhesive on the lower side as described in the citation above.  These two sets of nozzles are shifted relative to each other but remain orthogonal to the conveyance fulfilling the claim.

At the time of filing, it would have been obvious to use the plurality of nozzles for dispensing adhesive along a conveyor, as in HONG et al, to form the adhesive dots of modified YOSHIDA et al, so as to allow for easy of assembly (automated) while providing accurate placement of the adhesive material.

Regarding claim 5, HONG et al teaches a battery manufacturing plan wherein the separator and electrode layers are bonded via laminated adhesive, just as in modified YOSHIDA et al, as 

At the time of filing, it would have been obvious to use the plurality of nozzles for dispensing adhesive along a conveyor, as in HONG et al, to form the adhesive dots of modified YOSHIDA et al, so as to allow for easy of assembly (automated) while providing accurate placement of the adhesive material.  The use of timing that differs between the two sets of nozzles is obvious to one of ordinary skill.  There are only three possible timing schemes for use (simultaneous dispersion, top nozzles first/bottom second or bottom nozzles first/top second).  The use of any of these schemes would be obvious based of manufacturing or engineering choice as they all provide the same predictable result of applied adhesive for fabrication of the battery with the same structural product.

Regarding claim 6, figure 3 of YOSHIDA et al shows the use of a repeating stack of positive electrode/adhesive/separator/adhesive/negative electrode/adhesive that will utilize the same peripheral attachment via dot adhesive, as disclosed in the combination of claim 1, but does not disclose the orientation of the faces relative to the conveyance method.  



The use of adhesives in the application of modified YOSHIDA et al, via the manufacturing device of HONG et al, enables ease of fabrication for the multilayered battery of modified YOSHIDA et al by not requiring the manipulation of the directionality or faces of the battery prior to assembly and lamination.  To be clear, consistency in application location for the periphery of the negative and positive electrodes, respectively, as described in modified YOSHIDA et al, will enable the claimed design.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2015529957, as submitted by the applicant, is directed to sequential stacking and adhesive coating the battery layers, which pertains to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        09/28/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        09/29/2021